928 F.2d 1134
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael S. WHITE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-1911.
United States Court of Appeals, Sixth Circuit.
March 21, 1991.

E.D.Mich., No. 90-72145;  Gilmore, J.
E.D.Mich.
AFFIRMED.
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Michael S. White, a pro se federal prisoner, appeals the district court's order denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  White has also moved to supplement the record.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
White was convicted by a jury of seven counts of mail fraud and two counts of interstate transportation of securities taken by fraud.  He received a total sentence of ten years imprisonment and five years probation, and was ordered to pay restitution of $27,560.18.  In this motion to vacate, White alleged that the district court relied on false information from his pre-sentence information report (PSI) in setting his sentence, that he was not given sufficient time to review the PSI, that the district court failed to comply with Fed.R.Crim.P. 32(c)(3)(D), and that his trial counsel was ineffective both for failing to correct the inaccuracies in the PSI and for failing to file a timely direct appeal.


3
Upon review, it is concluded that this motion was properly denied.  White has failed to show any support for his conclusory allegation that information in his PSI was false.    See United States v. Stevens, 851 F.2d 140, 143 (6th Cir.1988).  Furthermore, despite the court's full compliance with Fed.R.Crim.P. 32(c)(3)(D), White did not complain of having insufficient time to review the report, or bring any inaccuracies to the court's attention.    See United States v. Fry, 831 F.2d 664, 667-68 (6th Cir.1987).  Because White's complaints are meritless and contradicted by the record, the district court's order denying his motion to vacate is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion to supplement the record is denied.    See Day v. UAW, Local 36, 466 F.2d 83, 88 (6th Cir.1972).